Order entered September 13, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00216-CV

                              LASHONDA SMITH, Appellant

                                              V.

                                CLYDE MALONE, Appellee

                     On Appeal from the 301st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-17-23407

                                          ORDER
       Appellant’s motion for leave to file a supplemental brief is GRANTED. Appellant shall

file any supplemental brief by September 21, 2018.


                                                     /s/   LANA MYERS
                                                           PRESIDING JUSTICE